Citation Nr: 1047914	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  07-36 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether T.J. may be recognized as the Veteran's adopted child for 
Department of Veterans Affairs (VA) purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active military service from July 1980 to August 
1980 and from December 1982 to June 2003.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 administrative decision issued by the VA 
Regional Office (RO) in Reno, Nevada.  In that decision, the RO 
found that T.J. may not be recognized as the Veteran's adopted 
child for VA purposes.  The Veteran appealed.  

In May 2010, the Veteran presented testimony at a hearing before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing).  On the day of the hearing, the Veteran submitted 
additional evidence along with a waiver of initial RO 
consideration.  As such, the Board accepts it for inclusion in 
the record and consideration by the Board at this time.  See 38 
C.F.R. §§ 20.800, 20.1304(a) (2010).


FINDINGS OF FACT

1.  T.J. was born on November [redacted], 1995, in the Republic of the 
Philippines.

2.  T.J. is the niece of the Veteran's wife.  T.J.'s natural 
parents were not able to provide for her basic needs, her 
education, or her future.  

3.  Pursuant to an October 2002 Court Order and Adoption Decree 
of the Republic of the Philippines, the Veteran and his wife's 
petition to adopt T.J. was granted.  T.J. was 6 years old at the 
time.  

4.  For purposes of determining entitlement to VA benefits, T.J. 
was less than 18 years of age at the time of adoption, was 
receiving one-half or more of her support from the Veteran, and 
was not in the custody of her natural parents.  

5.  For purposes of determining entitlement to VA benefits, the 
credible evidence of record demonstrates that T.J. resided with 
the Veteran from April 2003 to August 2003, from May 2006 to 
February 2007, from May 2007 to April 2008, and from August 2008 
to the present time.  

6.  Currently, T.J. is 15 years of age and lives with the Veteran 
and his wife in Las Vegas, Nevada.  


CONCLUSION OF LAW

The criteria are met for recognition of T.J. as the Veteran's 
adopted child for VA purposes.  38 U.S.C.A. §§ 101(4), 1115, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.57(e), 3.102, 3.210(c) 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Review of the 
claims folder reveals compliance with the VCAA.  Specifically, 
the duty to notify was accomplished by way of a VCAA letter from 
the RO to the Veteran dated in January 2009.  In any event, the 
Board is granting recognition of T.J. as the Veteran's adopted 
child for VA purposes.  It follows that there is no need to 
discuss in detail whether there has been compliance with the duty 
to notify and assist provisions of the VCAA because this is 
inconsequential and, therefore, at most harmless error.  See 
38 C.F.R. § 20.1102.



Governing Law and Regulations

A Veteran with service connected disability rated at not less 
than 30 percent shall be entitled to additional compensation for 
dependents to include children.  38 U.S.C.A. § 1115(2) (West 2002 
& Supp. 2010); 38 C.F.R. § 3.4(b)(2) (2010).

Except as otherwise provided, the term "child" of a Veteran means 
an unmarried person who is a legitimate child, a child legally 
adopted before the age of 18 years, a stepchild who acquired that 
status before the age of 18 years and who is a member of the 
Veteran's household or was a member of the Veteran's household at 
the time of the Veteran's death, or an illegitimate child; and 
(i) who is under the age of 18 years; or (ii) who, before 
reaching the age of 18 years, became permanently incapable of 
self-support; or (iii) who, after reaching the age of 18 years 
and until completion of education or training (but not after 
reaching the age of 23 years) is pursuing a course of instruction 
at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 
38 C.F.R. § 3.57(a).

For children adopted under foreign law, VA criteria provide that 
a person residing outside any of the States shall not be 
considered to be a legally "adopted child" of a Veteran unless 
all of the following conditions are met: (i) The person was less 
than 18 years of age at the time of adoption; (ii) The person is 
receiving one-half or more of the person's support from the 
Veteran; (iii) The person is not in the custody of the person's 
natural parent unless the natural parent is the Veteran's spouse; 
(iv) The person is residing with the Veteran (or in the case of 
divorce following adoption, with the divorced spouse who is also 
a natural or adoptive parent) except for periods during which the 
person is residing apart from the Veteran for purposes of full-
time attendance at an educational institution or during which the 
person or the Veteran is confined in a hospital, nursing home, 
other health-care facility, or other institution.  38 C.F.R. § 
3.57(e)(2).  These requirements must be met for any period for 
which payment is made for or to the child.  38 C.F.R. § 
3.57(e)(4).

With respect to questions concerning birth, the matters of age or 
relationship are established by one of the following types of 
evidence: a copy or abstract of the public record of birth; a 
copy of the church record of baptism; official report from the 
service department as to birth which occurred while the Veteran 
was in service; affidavit or a certified statement of the 
physician or midwife in attendance at birth; copy of Bible or 
other family record certified to by a notary public or other 
officer with authority to administer oaths; affidavits or 
certified statements of two or more persons, preferably 
disinterested, who will state their ages, showing the name, date, 
and place of birth of the person whose age or relationship is 
being established, and that to their own knowledge such person is 
the child of such parents (naming the parents) and stating the 
source of their knowledge; other evidence which is adequate to 
establish the facts in issue, including census records, original 
baptismal records, hospital records, insurance policies, school, 
employment, immigration, or naturalization records.  38 C.F.R. § 
3.209.

With respect to evidence of an "adopted child" relationship, 
pertinent evidence includes a copy of the decree of adoption or a 
copy of the adoptive placement agreement and such other evidence 
as may be necessary.  38 C.F.R. § 3.210(c).  

Pertinent Facts and Contentions

T.J. was born on November [redacted], 1995 in the Republic of the 
Philippines.  See original and amended birth certificates.  T.J. 
is the niece of the Veteran's wife.  See October 2002 and June 
2003 Philippine Adoption Decrees.  T.J.'s natural parents were 
not able to provide for her subsistence needs, her education, or 
her future.  See August 2002 Home Study Report.  Pursuant to an 
October 2002 court order and Adoption Decree of the Republic of 
the Philippines, the Veteran and his wife's petition to adopt 
T.J. was granted.  T.J. was 6 years old at the time.  At present, 
T.J. is 15 years of age and lives with the Veteran and his wife 
in Las Vegas, Nevada.  

The Veteran asserts that T.J. should be recognized as his adopted 
child for purposes of VA compensation benefits.  That is, he 
maintains that T.J. was less than 18 years of age at the time of 
adoption, was receiving one-half or more of her support from the 
Veteran, and was not in the custody of her natural parents.  Most 
importantly, he adds that T.J. resided with the Veteran from 
April 2003 to August 2003, from May 2006 to February 2007, from 
May 2007 to April 2008, and from August 2008 to the present time.  
He admits he had to spend over two years in the Philippines with 
T.J. to meet physical custody requirements for an exit Visa.  
Further complications during the adoption process included his 
forced retirement from the military in October 2003, his medical 
issues, and Visa problems.  He often had to go back and forth 
from the United States and the Philippines.  It took several 
years to obtain T.J.'s Visa so that she could come live with him 
and his wife in the United States.  When he was not residing with 
T.J. in the Philippines at various intervals from 2003 to 2008, 
T.J. remained there under her aunt's guardianship.  See November 
2009 Veteran's statement.  See also November 2007 VA Form 9; July 
2007 Notice of Disagreement (NOD); and September 2006, October 
2008, March 2009, and January 2010 Veteran's statements.  

Analysis

Initially, the record in this case shows that the Veteran is in 
receipt of a 100 percent combined evaluation for service-
connected disabilities, effective June 10, 2009.  He is also in 
receipt of a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities, 
effective October 5, 2005.  He is also in receipt of special 
monthly compensation (SMC) based on the need for aid and 
attendance and loss of use of one foot, effective June 26, 2008.  
The rate at which these compensation benefits are paid to the 
Veteran is determined in part by whether or not he has any 
dependents, with a higher rate paid to Veterans with dependents.  

Upon review of the evidence, the criteria are met for recognition 
of T.J. as the Veteran's adopted child for VA purposes.  
38 U.S.C.A. §§ 101(4); 38 C.F.R. § 3.57(e).  There are four 
applicable criteria under 38 C.F.R. § 3.57(e).  

First, the evidence of record demonstrates that T.J. was less 
than 18 years of age at the time of adoption.  38 C.F.R. § 
3.57(e)(2)(i).  Her birth certificates, court records, and 
adoption decrees confirm that the Veteran was 6 years old at the 
time of her adoption in October 2002.  At present, T.J. is 15 
years of age and lives with the Veteran and his wife in Las 
Vegas, Nevada.  

Second, the evidence of record demonstrates that T.J. was 
receiving at least one-half or more of her support from the 
Veteran.  38 C.F.R. § 3.57(e)(2)(ii).  The Veteran and his spouse 
have been helping support T.J. since she was born in 1995.  This 
is confirmed in the June 2003 and October 2002 Adoption Decrees, 
in other Philippine court records, and in the August 2002 Home 
Study Report by a social welfare officer.  A March 2002 Affidavit 
of Consent by both natural parents of T.J. verifies that the 
Veteran and wife are providing for the needs of T.J.  

Third, the evidence of record demonstrates that T.J. was not in 
the custody of her natural parents.  38 C.F.R. § 3.57(e)(2)(iii).  
The August 2002 Home Study Report by a social welfare officer 
verifies that T.J.'s natural parents did not raise her.  Rather, 
she was taken care of by extended family including aunts and 
uncles.  The existence of the natural parents was described as 
"hand to mouth."  They moved and left T.J. in the care of 
extended family.  Notably, in March 2002 both natural parents of 
T.J. signed an Affidavit of Consent, requesting that the Veteran 
and his wife adopt T.J.

Fourth, and most significantly, the evidence of record 
demonstrates that T.J. was residing with the Veteran for certain 
periods of time.  38 C.F.R. § 3.57(e)(2)(iv).  
These requirements must be met for any period for which payment 
is made for or to the child.  38 C.F.R. § 3.57(e)(4).  
Specifically, T.J. resided with the Veteran in the Philippines 
from April 2003 to August 2003, from May 2006 to February 2007, 
from May 2007 to April 2008, and from August 2008 to April 2009.  
T.J. has resided with the Veteran in the United States from April 
2009 to the present.  See November 2009 Veteran's statement.  The 
Veteran's assertions regarding the time periods during which he 
resided with T.J. are credible.  They are supported by earlier 
statements throughout the appeal documenting that the Veteran was 
residing with T.J. in the Philippines to meet the physical 
custody requirement for securing her a Visa.  See e.g., November 
2007 VA Form 9; July 2007 NOD; September 2006, October 2008, 
March 2009, and January 2010 Veteran's statements.  

Accordingly, resolving doubt in the Veteran's favor, the Board 
concludes that the evidence supports recognition of T.J. as the 
adopted child of the Veteran for purposes of  VA benefits.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
ORDER

Recognition of T.J. as the Veteran's adopted child for VA 
purposes is granted.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


